                                                                          JS-6



 1
 2
                          UNITED STATES DISTRICT COURT
 3
                        CENTRAL DISTRICT OF CALIFORNIA
 4
 5
     KELSEY WILSON,                            Case No.: 2:19-cv-05619-PA-JC
 6
                 Plaintiff,
 7
 8         vs.                                  ORDER RE STIPULATION
                                                TO DISMISS WITH
 9                                              PREJUDICE
10
     CALIFORNIA BUSINESS BUREAU,
     INC., EXPERIAN INFORMATION
11   SYSTEMS, LLC,
12               Defendant(s).
13
14         ORDER RE STIPULATION TO DISMISS WITH
15                                     PREJUDICE
16
     The Stipulation to Dismiss Plaintiff’s individual claims with Prejudice is hereby
17
     Approved. All parties shall bear their own costs and attorneys’ fees.
18
19
     IT IS SO ORDERED.
20
21
            December 20, 2019
     Dated:__________________
22
23
                                                    By:
24
                                                    Percy Anderson
25
                                                    United States District Judge
26
27
28

                                              -1-

                                                                           PROPOSED ORDER
